internal_revenue_service appeals_office - kkkek kkkk release number release date date date kkkek kkkk kkekk certified mail dear department of the treasury taxpayer_identification_number kkkkkk person to contact thee tel fax tax period s ended kk uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you have failed to provide documentation as required by sec_6033 of the internal_revenue_code as well as sec_1_6033-2 of the income_tax regulations which provides that whether or not an exempt_organization is required to file an annual information_return it shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status in addition since you carry on no charitable activities you fail the operational_test under sec_1_501_c_3_-1 of the income_tax regulations contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of revocation you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours acting appeals team manager enclosure publication internal_revenue_service department of the treasury te_ge division golden gate avenue ms sf san francisco califomia date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in that event you will be required to file federal_income_tax returns for the tax period s if letter rev catalog number 34801v you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at oakland area office clay street suite 1030n oakland ca if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34801v fe a department of the treasury - internal_revenue_service explanation of items name of taxpayer org tax identification_number ein schedule no or exhibit _ year period ended dec 20xx legend org - organization name issue xx - date ein - ein president - president is org exempt from tax under internal_revenue_code sec_5011 facts internal_revenue_service records show that org was recognized as exempt under sec_501 of the internal_revenue_code in august 20xx the internal_revenue_service received form_990 for the year ending december 20xx from org on december 20xx the internal_revenue_service has no record of receiving any forms for any years since 20xx on march 20xx the internal_revenue_service sent letter publication one and form_4564 information_document_request to org the letter set an examination appointment for march 20xx president president of org met with the internal_revenue_service on june 20xx he was interviewed but did not have any of the documents requested on march 20xx on june 20xx the internal_revenue_service sent another form_4564 information_document_request to org the form asked org to have the requested documents available at the next appointment set for july 20xx president president of org met with the internal_revenue_service on july 20xx he did not have any of the documents requested on june 20xx on july 20xx the internal_revenue_service sent another form_4564 information_document_request to org the form asked org to mail the requested documents by august 20xx on august 20xx the internal_revenue_service received some of the documents requested bank statements and cancelled checks for 20xx a copy of a loan note made to president and records of some of his payments on the note on september 20xx the internal_revenue_service sent another form_4564 information_document_request to org the documents requested were for brokerage accounts payments to a credit card and records of any additional payments made on the loan to president the form asked org to mail the requested documents by october 20xx on november 20xx the internal_revenue_service sent another copy of the september document request with the notation stating second copy of this request please respond form 886-acrev department of the treasury - intemal revenue service page -1- form 886a name of taxpayer org tax identification_number year period ended dec 20xx explanation of items department of the treasury - internal_revenue_service schedule no or exhibit ein on november 20xx the internal_revenue_service sent a letter by certified mail to org noting that it had no record that the organization had filed forms for the years 20xx and 20xx and that the returns were past due the letter asked that the organization file the returns with the examining agent within days or explain why they were not due on january 20xx the internal_revenue_service sent letter by certified mail to org with copies of the last document request letter gives the organization days to respond and noted that failure to respond would result in revocation the internal_revenue_service has no record of receiving the past due returns or the documents requested by the last form_4564 information_document_request law internal_revenue_code sec_501 provides for exemption from tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office internal_revenue_code sec_6033 provides that' every organization_exempt_from_taxation under sec_501 shall tile an annual retum stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-2 of the income_tax regulations provides that every organization which is exempt from tax whether or not it is required to tile an annual information retum shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter i of subtitle a of the code sec_6033 and chapter of subtitle d of the code revrul_59_95 1959_1_cb_627 held that failure or inability to tile the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an form acrev department of the treasury - internal_revenue_service page -2- department of the treasury- intemal revenue service a name of taxpayer in nde dec 20xx ification number year pen explanation of items tax identificatio i schedule no or exhibit___ organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status govrnment's position despite repeated requests org has not responded to requests for information has not tiled past due returns nor has it explained why returns for 20xx or 20xx might not be due because of its failure to observe the conditions for the continuation of an exempt status its exempt status should be revoked as of january 20kx taxpayer's position org has not submitted its position conclusion exemption under sec_501 of the internal_revenue_code is revoked effective january 20xx the organization is required to file forms us corporation income_tax returns for 20xx and all subsequent years department of the treasury - intemal revenue service form 886-avrev page -3-
